Appeal from a decision of the Unemployment Insurance Appeal Board, filed December 8, 1997, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant was discharged from his employment as a stock clerk on the night crew at a grocery store after an investigation revealed that claimant would either extend the permitted time of his breaks without authorization or fail to punch in or out for them altogether. The record discloses that the employer had recently instructed its employees about the importance of *668punching in and out when breaks were taken. Significantly, claimant did not deny that he took unauthorized or undocumented breaks. The Unemployment Insurance Appeal Board ruled that claimant was disqualified from receiving benefits because he lost his employment due to misconduct. We affirm. Conduct which is in disregard of the standards of conduct which the employer has a right to expect (see, Matter of Punter [Ross], 43 NY2d 743) has been held to constitute disqualifying misconduct. Under the circumstances presented here, we conclude that substantial evidence supports the Board’s decision.
Mercure, J. P., Crew III, Yesawich Jr., Peters and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.